Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145843                                                                                               Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                    Bridget M. McCormack,
  WIRELESS TOYZ FRANCHISE, L.L.C.,                                                                                    Justices
            Plaintiff/
            Counter-Defendant-Appellee,
  v                                                                 SC: 145843
                                                                    COA: 303619
                                                                    Oakland CC: 2007-084560-CK
  CLEAR CHOICE COMMUNICATION, INC.,
  LAMAR KARMO, ALVIN KARMO,
  KHALED NAJIIB and KARMO GROUP,
  L.L.C.,
           Defendants/
           Counter-Plaintiffs-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 31, 2012
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, for
  the reasons stated in the Court of Appeals dissenting opinion, and we REINSTATE the
  March 29, 2011 order of the Oakland Circuit Court, denying the defendants’ motion to
  vacate the arbitration award and confirming the award.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2013                    _________________________________________
           t0130                                                               Clerk